Citation Nr: 0712433	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1966 to November 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision in which the RO 
denied service connection for migraine headaches and for 
tinnitus. 

In November 2003, the Board granted service connection for 
tinnitus and remanded the issue of service connection for 
migraine headaches to the RO for further action. After 
completing the requested action, the RO continued the denial 
of the remanded claim, and returned the matter to the Board 
for further appellate consideration.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A headache disability was not shown in service, and the 
only competent medical opinion to address the relationship 
between current migraine headaches and service weighs against 
the claim.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
are not met  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim(s).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

Pertinent VA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini, 18 Vet. App. at 119.  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a letter issued in January 2004, VA notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter informed the veteran that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  The letter also 
included a  
notation that the veteran was to let VA know if he had any 
other information or evidence that he thought would support 
his claim.  This statement served to advise the veteran to 
submit any evidence in his possession pertinent to the claim 
on appeal.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that, in this appeal, the first 
three elements of Dingess/Hartman  notice are satisfied by 
the January 2004 letter.  While the RO has not provided 
specific notice as to the evidence needed to establish a 
rating or effective date, on these facts, such omission is 
harmless.  Because the claim for service connection is being 
denied, no disability rating or effective is being, or is to 
be, assigned; hence, there is no possibility of prejudice 
under the requirements of Dingess/Hartman.

Moreover, while the January 2004 letter was provided to the 
after the rating decision on appeal, the veteran is not 
prejudiced because the claim was readjudicated after VCAA-
compliant notice was provided.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error and affirming that 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained all pertinent records, to 
include service medical records, pertinent post-service VA 
Medical Center (VAMC) records, and the report of an April 
2002 examination.  Per the November 2003 remand instructions, 
the RO invited the veteran to complete and return a 
Authorization and Consent to Release Information form to VA 
from Dr. Franklin Parisi, D.C.  However, the veteran did not 
respond to this request.  Also per the November 2003 remand, 
a VA physician provided a medical opinion after reviewing the 
medical records in February 2004.  [Parenthetically, the 
Board notes that the February 2004 VA records examiner stated 
that he reviewed August 2003 neurology records that are not 
currently in the claims file; however, because the examiner 
indicated that the August 2003 examiner did not relate the 
veteran's current migraines to his active duty service, the 
veteran is not prejudiced by the absence of these records.].

Further, while the veteran's representative asserts that 
another remand of this matter is warranted, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), in view of the 
February 2004 VA reviewer's noncompliance with the prior 
remand, the Board disagrees.  As requested, the physician 
provided an opinion as to the relationship, if any, between 
the current migraine disorder and in-service injury or 
disease, based on review of the claims file.  In the opinion 
provided, the physician explicitly addressed the notations of 
headaches in service, and a motel vehicle accident causing a 
head injury, as well as noted the post-service August 2003 VA 
neurology assessment linking the veteran's current headaches 
to May 2003 head trauma.   Apparently, these notations 
constitute the in- and post-service medical history the 
physician deemed relevant to the question under 
consideration.  That the examiner did not explicitly address 
other medical history noted, by example, in the Board's 
remand-specifically, surgical correction of a deviated 
septum, and treatment for colds and pharyngitis in service-
is harmless on these facts, particularly given the absence of 
any medical evidence even suggesting a nexus between any such 
history and current headaches.  See, e.g., 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  Id.  The claim on appeal 
is ready to be considered on the merits. 

II.  Factual Background

During service, in March 1968, the veteran presented with 
complaints of constant headaches for the past 4 weeks. On 
October 1970 examination, the veteran reported suffering a 
head injury six years previously, with no loss of 
consciousness.  A laceration was observed for 24 hours.

In a March 2002 letter, Dr. Parisi stated that the veteran 
had been under his care for headaches, tinnitus and a loss of 
balance for the past six months.

In April 2002, the veteran underwent a VA examination for 
evaluation of his migraine headaches.  The examiner noted a 
past medical history of skin grafts to the veteran's head 
that was secondary to trauma in a motor vehicle accident.  
The veteran also had nose surgery secondary to a motor 
vehicle accident.  The veteran reported a motor vehicle 
accident in 1969 with the loss of consciousness and head 
trauma.  He stated that this required surgery to his head and 
nose.  He reported that his migraines were constant.  He 
stated that he had headaches five to six times a week.  

X-rays of the veteran's sinuses revealed ethmoid sinusitis 
and hypertrophy of the nasal turbinates.  The diagnosis was 
chronic sinusitis with mild clinical symptoms of migraines.

Pursuant to the November 2003 remand, a VA physician reviewed 
the veteran's records in February 2004.  The reviewer noted 
that the veteran's claims file had rare notations of 
headaches in the late 1960's and one reference to a motor 
vehicle accident causing a head injury.  However, he stated 
that the bulk of the interviewing data was focused on a low 
back injury and chronic pain.  The reviewer noted that the 
veteran was seen in Neurology in August 2003 with headache 
symptoms.  It was felt that the veteran's symptoms were most 
compatible with migraine syndrome and with onset temporarily 
related to head trauma on May 24, 2003.  The reviewer 
concluded that it was unlikely to relate the veteran's 
headaches back to the events of the 1960's.

An MRI of the veteran's brain in May 2005 was normal.

In February 2005, the veteran presented for 
neuropsychological testing.  However, the veteran ended the 
session midway through, stating that he was having an anxiety 
attack and a migraine. 

III.  Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
medical relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Considering the pertinent evidence in light of the above-
noted authority, the Board finds that the criteria for 
service connection are not met.  

As indicated above, the veteran complained of headaches in 
March 1968; however, no headache disability was then shown or 
for many years thereafter.

Post-service evidence confirms the presence of a current 
disability, as the veteran has been diagnosed as suffering 
from migraine headaches (to include as associated with 
sinusitis).  However, there is no medical evidence of a nexus 
between such problems and the veteran's service.  In fact, 
the only medical opinion to directly address the question of 
medical nexus weighs against the claim.  As indicated above, 
the VA physician that provided February 2004 medical opinion 
concluded that the veteran's migraine headaches were unlikely 
related to the veteran's active duty in the 1960's.  The 
physician also referenced an August 2003 Neurology Clinic 
treatment note in which a provider concluded that the 
veteran's symptoms were most compatible with migraine 
syndrome and with onset temporarily related to head trauma on 
May 24, 2003.  Significantly, neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of any medical evidence or opinion that would, in 
fact, support the claim.  

The Board acknowledges the veteran's contentions that he 
suffers from his migraine headaches as a result of his 
service; however, the veteran is not a medical professional 
competent to render an opinion on matters of medical 
causation.  See 38 C.F.R. § 3.159.  See also Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As 
such, his assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
must be denied.  .  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for migraine headaches is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


